Exhibit 10.1

FOOT LOCKER 2007 STOCK INCENTIVE PLAN

(Amended and Restated as of May 19, 2010)

 

 

1.

Purpose.

          The purpose of the Foot Locker 2007 Stock Incentive Plan (Amended and
Restated as of May 19, 2010) (the “Plan”) is to align the interests of officers,
other employees and nonemployee directors, of Foot Locker, Inc. and its
subsidiaries (collectively, the “Company”) with those of the shareholders of
Foot Locker, Inc. (“Foot Locker”); to reinforce corporate, organizational and
business development goals; to promote the achievement of year to year and long
range financial and other business objectives; and to reward the performance of
individual officers, other employees and nonemployee directors in fulfilling
their personal responsibilities for long range achievements.

          The Plan, in the form set forth herein, is effective as of May 19,
2010, subject to the requisite approval of the shareholders at Foot Locker’s
2010 annual shareholders’ meeting, and is an amendment and restatement of the
Foot Locker 2007 Stock Incentive Plan (the “Initial Plan”), which was originally
effective May 30, 2007.

 

 

2.

Definitions.

          The following terms, as used herein, shall have the following
meanings:

          (a) “Account” means the total of the Interest Account and the Deferred
Stock Unit Account to which a Nonemployee Director’s deferred Annual Retainer
shall be credited. A separate Account shall be established with respect to the
deferred Annual Retainer for each Plan Year.

          (b) “Annual Retainer” shall mean the annual retainer payable for
services on the Board as a Nonemployee Director, in any capacity, including the
annual retainer payable to a Nonemployee Director for service as a committee
chair. Annual Retainer shall not include expense reimbursements, meeting
attendance fees, amounts realized upon the exercise of Options, or any other
amount paid to a Nonemployee Director.

          (c) “Appreciation Award” shall mean any Award under the Plan of any
Option, SAR or Other Stock-Based Award, provided that such Other Stock-Based
Award is based on the appreciation in value of a share of Stock in excess of an
amount equal to at least the Fair Market Value of the Stock on the date such
Other Stock-Based Award is granted.

          (d) “Award” shall mean any Option, Restricted Stock, SAR, Stock Unit
or Other Stock-Based Award granted pursuant to the Plan.

--------------------------------------------------------------------------------



          (e) “Award Agreement” shall mean any written agreement, contract, or
other instrument or document between Foot Locker and a Participant evidencing an
Award.

          (f) “Beneficiary” shall mean the individual designated by the
Participant, on a form acceptable to the Committee, to receive benefits payable
under the Plan in the event of the Participant’s death. If no Beneficiary
designation is in effect at the time of a Participant’s death, or if no
designated Beneficiary survives the Participant, or if such designation
conflicts with law, the payment of the amount, if any, payable under the Plan
upon his or her death shall be made to the Participant’s estate, or with respect
to an applicable Award, the person given authority to exercise such Award by his
or her will or by operation of law. Upon the acceptance by the Committee of a
new Beneficiary designation, all Beneficiary designations previously filed shall
be canceled. The Committee shall be entitled to rely on the last Beneficiary
designation filed by the Participant and accepted by the Committee prior to the
Participant’s death. Notwithstanding the foregoing, no Beneficiary designation,
or change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death.

          (g) “Board” shall mean the Board of Directors of Foot Locker.

          (h) “Cause” shall mean, with respect to a Termination of a Participant
other than a Nonemployee Director, (i) in the case where there is no employment
agreement between the Company and the Participant, or where there is an
employment agreement, but such agreement does not define cause (or words of like
import), termination due to a Participant’s dishonesty, fraud, material
insubordination or refusal to perform for any reason other than illness or
incapacity or materially unsatisfactory performance of his or her duties for the
Company, or (ii) in the case where there is an employment agreement between the
Company and the Participant, termination that is or would be deemed to be for
cause (or words of like import) as defined under such employment agreement. With
respect to a Termination of a Nonemployee Director, “cause” shall mean an act or
failure to act that constitutes cause for removal of a director under applicable
New York law.

          (i) “Change in Control” shall mean the earliest to occur of the
following:

                    (1) (i) solely with respect to an Award granted prior to the
date of Foot Locker’s 2010 annual shareholders’ meeting, the making of a tender
or exchange offer by any person or entity or group of associated persons or
entities (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (a “Person”) (other than Foot Locker or its subsidiaries) for shares of
Stock pursuant to which purchases are made of securities representing at least
twenty percent (20%) of the total combined voting power of Foot Locker’s then
issued and outstanding voting securities; (ii) the merger or consolidation of
Foot Locker with, or the sale or disposition of all or substantially all of the
assets of Foot Locker to, any Person other than (A) a merger or consolidation
which would result in the voting securities of Foot Locker outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) fifty percent (50%) or more of the combined voting power

--------------------------------------------------------------------------------



of the voting securities of Foot Locker or such surviving or parent entity
outstanding immediately after such merger or consolidation; or (B) a merger or
capitalization effected to implement a recapitalization of Foot Locker (or
similar transaction) in which no Person is or becomes the beneficial owner,
directly or indirectly (as determined under Rule 13d-3 promulgated under the
Exchange Act), of securities representing more than the amounts set forth in
(iii) below; (iii) the acquisition of direct or indirect beneficial ownership
(as determined under Rule 13d-3 promulgated under the Exchange Act), in the
aggregate, of securities of Foot Locker representing twenty percent (20%) or
more of the total combined voting power of Foot Locker’s then issued and
outstanding voting securities by any Person acting in concert as of the date of
the Plan; provided, however, that the Board may at any time and from time to
time and in the sole discretion of the Board, as the case may be, increase the
voting security ownership percentage threshold of this item (iii) to an amount
not exceeding forty percent (40%); or (iv) the approval by the shareholders of
Foot Locker of any plan or proposal for the complete liquidation or dissolution
of Foot Locker or solely with respect to an Award granted prior to the date of
Foot Locker’s 2010 annual shareholders’ meeting, the approval by the
shareholders of Foot Locker for the sale of all or substantially all of the
assets of Foot Locker; or

                    (2) during any period of not more than two (2) consecutive
years, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a person who has entered
into agreement with the Company to effect a transaction described in clause (1))
whose election by the Board or nomination for election by Foot Locker’s
shareholders was approved by a vote of at least two thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof.

Notwithstanding anything herein to the contrary, for Awards that are subject to
Section 409A of the Code, the Committee may, in its sole discretion, prescribe
in an applicable Award Agreement or other written agreement approved by the
Committee, an alternative definition of “Change in Control” that is intended to
satisfy the requirements of Section 409A of the Code and provides that a Change
in Control shall not be deemed to occur unless such event constitutes a “change
in control event” within the meaning of Section 409A of the Code.

          (j) “Code” shall mean the Internal Revenue Code of 1986, as amended.

          (k) “Committee” shall mean the Compensation and Management Resources
Committee of the Board, or a subcommittee thereof, appointed from time to time
by the Board, which committee or subcommittee shall be intended to consist of
two (2) or more non-employee directors, each of whom shall be a “non-employee
director” as defined in Rule 16b-3, an “outside director” as defined under
Section 162(m) of the Code, and an “independent director” as defined under
Section 303A.02 of the NYSE Listed Company Manual or such other applicable stock
exchange rule. If for any reason the appointed Committee does not meet the
requirements of Rule 16b or Section 162(m) of the Code, such noncompliance shall
not affect the validity of the awards, grants, interpretations or other actions
of the Committee. With respect to the application of the Plan to

--------------------------------------------------------------------------------



Nonemployee Directors, the Committee shall refer to the Board. Notwithstanding
the foregoing, if and to the extent that no Committee exists which has the
authority to administer the Plan, the functions of the Committee shall be
exercised by the Board and all references herein to the Committee shall be
deemed to be references to the Board.

          (l) “Company” shall mean, collectively, Foot Locker and its successors
by operation of law and all of its subsidiaries now held or hereafter acquired.

          (m) “Deferral Agreement” shall mean an irrevocable agreement entered
into between a Nonemployee Director and the Company to authorize the Company to
reduce the amount of the Nonemployee Director’s Annual Retainer and credit the
amount of such reduction to the Plan consistent with the requirements of Section
409A of the Code. A Deferral Agreement shall contain such provisions, consistent
with the provisions of the Plan, as may be established from time to time by the
Company or the Board, including without limitation:

                    (1) the dollar amount of the cash component and the stock
component of the Annual Retainer to be deferred or the amount to be deferred in
whole percentages;

                    (2) the amount of Deferred Annual Retainer to be credited to
the Interest Account and to the Deferred Stock Unit Account;

                    (3) the form of payment in which the Nonemployee Director’s
distribution from his Deferred Stock Unit Account shall be distributed pursuant
to Section 11(f); and

                    (4) any provisions which may be advisable to comply with
applicable laws, regulations, rulings, or guidelines of any government
authority.

A Deferral Agreement, once made, shall be irrevocable in all respects. A
Deferral Agreement may, to the extent permitted by the Board and by applicable
law, be made by paper or electronic means.

          (n) “Deferral Period” shall mean, with regard to the Nonemployee
Director’s Deferred Annual Retainer for each Plan Year in which a Deferral
Agreement is in effect, the period commencing upon the effective date of a
deferral election and ending on date of the Participant’s Termination.

          (o) “Deferred Annual Retainer” shall mean the amount of Annual
Retainer deferred by a Nonemployee Director pursuant to Section 11.

          (p) “Deferred Stock Unit Account” shall mean an account established
and maintained by the Company for each Nonemployee Director who receives Stock
Units under the Plan.

          (q) “Disability” shall mean a disability which would qualify as such
under Foot Locker’s Long Term Disability Plan. Notwithstanding the foregoing,
for Awards

--------------------------------------------------------------------------------



that are subject to Section 409A of the Code, Disability shall mean that a
Participant is disabled within the meaning of Section 409A(a)(2)(C)(i) or (ii)
of the Code.

          (r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

          (s) “Fair Market Value” of a share of Stock shall mean, as of any
date, the closing price of a share of such Stock as reported for such date on
the Composite Tape for New York Stock Exchange-Listed Stocks, or, if Stock was
not traded on the New York Stock Exchange on such date, the “Fair Market Value”
of a share of Stock as of such date shall be the closing price of a share of
such Stock as reported on said Composite Tape on the next preceding date on
which such trades were reported on said Composite Tape.

          (t) “Foot Locker” shall mean Foot Locker, Inc., a New York
corporation, or any successor corporation by operation of law.

          (u) “Good Reason” shall mean, with respect to the Termination of a
Participant other than a Nonemployee Director, (1) in the case where there is no
employment agreement between the Company and the Participant, or where there is
an employment agreement, but such agreement does not define good reason (or
words of like import), a voluntary termination due to “good reason,” as the
Committee, in its sole discretion, decides to treat as a Good Reason
termination; or (2) in the case where there is an employment agreement between
the Company and the Participant, a termination due to “good reason” (or words of
like import), as specifically provided in such employment agreement.

          (v) “Incentive Stock Option” shall mean an Option that meets the
requirements of Section 422 of the Code, or any successor provision, and that is
designated by the Committee as an Incentive Stock Option.

          (w) “Interest Account” shall mean a hypothetical investment account
bearing interest at the rate of one hundred and twenty percent (120%) of the
applicable federal long-term rate, compounded annually, and set as of the first
day of each Plan Year.

          (x) “Key Employee” shall mean a Participant who is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code, and as determined
in accordance with the rules and procedures specified by the Committee in
accordance with the requirements of Section 409A of the Code.

          (y) “Nonemployee Director” shall mean a member of the Board who is not
an employee of the Company or any subsidiary or affiliate of the Company.

          (z) “Nonqualified Stock Option” shall mean an Option other than an
Incentive Stock Option.

--------------------------------------------------------------------------------



          (aa) “Option” shall mean the right, granted pursuant to the Plan, of a
holder to purchase shares of Stock under Sections 6 and 7 hereof at a price and
upon the terms to be specified by the Committee.

          (bb) “Other Stock-Based Award” shall mean an award, granted pursuant
to the Plan, that is valued in whole or in part by reference to, or is payable
in or otherwise based on Stock.

          (cc) “Participant” shall mean an officer or other employee of the
Company who is, pursuant to Section 4 of the Plan, selected to participate
herein, or a Nonemployee Director.

          (dd) “Plan” shall mean the Foot Locker 2007 Stock Incentive Plan
(Amended and Restated as of May 19, 2010).

          (ee) “Plan Year” shall mean Foot Locker’s fiscal year, except that for
purposes of Section 11 hereof, the Plan Year shall mean the calendar year.

          (ff) “Restricted Stock” shall mean any shares of Stock issued to a
Participant, without payment to the Company to the extent permitted by
applicable law, pursuant to Section 8(a) of the Plan.

          (gg) “Restriction Period” shall have the meaning set forth in Section
8(b)(4).

          (hh) “Retirement” shall mean: (A) the Termination of a Participant
other than a Nonemployee Director, following attainment of (1) Normal Retirement
Age or, if earlier, Early Retirement Date, as such terms are defined in the Foot
Locker Retirement Plan, if such Participant is a member of such plan or any
successor plan thereto or any other tax-qualified, tax-registered or tax-favored
retirement plan or scheme sponsored or maintained by any member of the Company,
or (2) his or her 65th birthday, if such Participant is not a member of any such
plan, or (B) the Termination of a Nonemployee Director pursuant to Foot Locker’s
retirement policy for directors or, with the consent of the Board, provided that
the exercise of such discretion does not make the applicable Award subject to
Section 409A of the Code, before age 72 but after age 65.

          (ii) “Rule 16b-3” shall mean Rule 16b-3 under Section 16(b) of the
Exchange Act as then in effect or any successor provisions.

          (jj) “SAR” shall mean a tandem or freestanding stock appreciation
right, granted to a Participant under Section 6(a)(7) or 6(b), as the case may
be, to be paid an amount measured by the appreciation in the Fair Market Value
of Stock from the date of grant to the date of exercise of the right.

          (kk) “Stock” shall mean shares of common stock, par value $.01 per
share, of Foot Locker.

          (ll) “Stock Option and SAR Program” shall mean the program set forth
in Section 6 hereof.

--------------------------------------------------------------------------------



          (mm) “Stock Payment Date” shall mean July 1 (or if such date is not a
business day, the next succeeding business day) in any calendar year.

          (nn) “Stock Unit” shall mean the equivalent of one share of Stock.

          (oo) “Ten Percent Shareholder” shall mean a Participant who, at the
time an Incentive Stock Option is to be granted to such Participant, owns
(within the meaning of Section 422(b)(6) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or a parent corporation or subsidiary corporation within the meaning
of Code Sections 424(e) or 424(f), respectively.

          (pp) “Termination” shall mean: (1) a termination of service for
reasons other than a military or personal leave of absence granted by the
Company or a transfer of a Participant from or among the Company and a parent
corporation or subsidiary corporation, as defined under Code Sections 424(e) or
424(f), respectively, or (2) when a subsidiary, which is employing a
Participant, ceases to be a subsidiary corporation, as defined under Section
424(f) of the Code. Notwithstanding the foregoing, with respect to any Award or
amount subject to the requirements of Section 409A of the Code, a Termination
will not occur until the Participant has a “separation from service” within the
meaning of Section 409A of the Code. Notwithstanding anything herein to the
contrary, unless otherwise specified in an employment agreement or other
agreement, a Termination will not occur until the Participant is no longer an
officer, employee and Nonemployee Director.

          (qq) “Transfer” or “Transferred” or “Transferable” shall mean
anticipate, alienate, attach, sell, assign, pledge, encumber, charge,
hypothecate or otherwise transfer.

          (rr) “Valuation” shall mean valuation of a Deferred Stock Unit based
on changes in the Fair Market Value of the Stock, as determined by the Board or
the Administrator pursuant to the Plan.

          (ss) “Valuation Date” shall mean the day of any Plan Year on which a
Nonemployee Director’s Deferral Period ends.

 

 

3.

Administration.

          (a) The Committee. The Plan shall be administered and interpreted by
the Committee. The Committee shall have the authority in its sole discretion,
subject to and not inconsistent with the express provisions of the Plan, to
administer the Plan and to exercise all the powers and authorities either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted and the number of shares of Stock to which an Award may relate; to
determine the terms, conditions, restrictions and performance criteria, not
inconsistent with the terms of the Plan, relating to any Award (including, but
not limited to, the share price, any restriction or limitation, any vesting
schedule or acceleration thereof, or any

--------------------------------------------------------------------------------



forfeiture or waiver thereof, based on such factors, if any, as the Committee
shall determine in its sole discretion); to determine whether, to what extent
and under what circumstances grants of Awards are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside the Plan; to determine whether, to what extent and under what
circumstances an Award may be settled, cancelled, forfeited, exchanged or
surrendered (provided that in no event shall the foregoing be construed to
permit the repricing of an Option or SAR (whether by amendment, cancellation and
regrant or otherwise) to a lower exercise price); to make adjustments in
recognition of unusual or non recurring events affecting the Company or the
financial statements of the Company, or in response to changes in applicable
laws, regulations, or accounting principles; to construe and interpret the Plan
and any Award; to determine whether to require, as a condition of the granting
of any Award, a Participant to not sell or otherwise dispose of Stock acquired
pursuant to the exercise of an Option or Award for a period of time as
determined by the Committee, in its sole discretion, following the date of the
acquisition of such Option or Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of Award
Agreements; and to make all other determinations deemed necessary or advisable
for the administration of the Plan.

          Subject to Section 12(f) hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its administrative responsibilities, as it shall, from time to time, deem
advisable; to construe and interpret the terms and provisions of the Plan and
any Award issued under the Plan (and any agreements relating thereto); and to
otherwise supervise the administration of the Plan. The Committee may correct
any defect, supply any omission or reconcile any inconsistency in the Plan or in
any agreement relating thereto in the manner and to the extent it shall deem
necessary to carry the Plan into effect but only to the extent any such action
would be permitted under the applicable provisions of both Rule 16b-3 and
Section 162(m) of the Code. The Committee may adopt special guidelines for
persons who are residing in, or subject to taxes of, countries other than the
United States to comply with applicable tax and securities laws.

          The Committee may appoint a chairperson and a secretary and may make
such rules and regulations for the conduct of its business as it shall deem
advisable, and shall keep minutes of its meetings. All determinations of the
Committee shall be made by a majority of its members either present in person or
participating by conference telephone at a meeting or by written consent. The
Committee may delegate to one or more of its members or to one or more agents
such administrative duties as it may deem advisable, and the Committee or any
person to whom it has delegated duties as aforesaid may employ one or more
persons to render advice with respect to any responsibility the Committee or
such person may have under the Plan. All decisions, determinations and
interpretations of the Committee shall be final, conclusive and binding on all
persons, including the Company, the Participant (or any person claiming any
rights under the Plan from or through any Participant) and any shareholder.

--------------------------------------------------------------------------------



          The Company, the Board or the Committee may consult with legal
counsel, who may be counsel for the Company or other counsel, with respect to
its obligations or duties hereunder, or with respect to any action or proceeding
or any question of law, and shall not be liable with respect to any action taken
or omitted by it in good faith pursuant to the advice of such counsel.

                    (b) Designation of Consultants/Liability. The Committee may
designate employees of the Company and professional advisors to assist the
Committee in the administration of the Plan and may grant authority to employees
to execute agreements or other documents on behalf of the Committee.

          The Committee may employ such legal counsel, consultants and agents as
it may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to this Section 3(b) shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no current or former officer of the Company or
current or former member of the Committee or of the Board shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award granted hereunder. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance, each current or former officer and each current or
former member of the Committee or of the Board shall be indemnified and held
harmless by the Company against any cost or expense (including reasonable fees
of counsel reasonably acceptable to the Company) or liability (including any sum
paid in settlement of a claim with the approval of the Company), and advanced
amounts necessary to pay the foregoing at the earliest time and to the fullest
extent permitted, arising out of any act or omission to act in connection with
the Plan, except to the extent arising out of such officer’s, member’s or former
member’s own fraud or bad faith. Such indemnification shall be in addition to
any rights of indemnification the current and former officers and current and
former members of the Committee and of the Board may have under applicable law
or under the Certificate of Incorporation or By-Laws of the Company or
Subsidiary. Notwithstanding anything else herein, this indemnification will not
apply to the actions or determinations made by an individual with regard to
Awards granted to him or her under the Plan.

 

 

4.

Eligibility.

          Awards may be granted to officers, other employees and Nonemployee
Directors of the Company in the sole discretion of the Committee. In determining
the persons to whom Awards shall be granted and the type of Award, the Committee
shall take into account such factors as the Committee shall deem relevant in
connection with accomplishing the purposes of the Plan. Notwithstanding the
foregoing, Incentive Stock Options may not be granted to Nonemployee Directors.

--------------------------------------------------------------------------------




 

 

5.

Stock Subject to the Plan; Limitation on Grants.

          (a) The maximum number of shares of Stock reserved for issuance
pursuant to the Plan or with respect to which Awards may be granted shall be
twelve million (12,000,000) shares, subject to adjustment as provided herein.
Such shares may, in whole or in part, be authorized but unissued shares or
shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise. Solely with respect to Awards
granted on or after the date of Foot Locker’s 2010 annual shareholders’ meeting,
any shares of Stock that are subject to Restricted Stock or Other Stock-Based
Awards that are not Appreciation Awards shall be counted against this limit as
two and one-half (2.5) shares for every one share granted; provided, however,
that the foregoing shall not apply to payments made to Nonemployee Directors in
connection with their Annual Retainer in Stock in accordance with Section 10 or
Deferred Stock Units pursuant to Section 11 (collectively, “Director Awards”),
in which case each share subject to Director Awards shall be counted against
this limit as one share for every one share granted. If any shares subject to an
Award are forfeited, cancelled, exchanged or surrendered, or if an Award
otherwise terminates or expires without a distribution of shares to the
Participant, the shares of Stock with respect to such Award shall, to the extent
of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan. Notwithstanding the
foregoing, solely with respect to Awards other than Director Awards that are
granted on or after the date of Foot Locker’s 2010 annual shareholders’ meeting,
if any shares of Stock that are subject to Restricted Stock or Other Stock-Based
Awards that are not Appreciation Awards are forfeited, cancelled, exchanged or
surrendered, or if an Award otherwise terminates or expires without a
distribution of shares to the Participant, two and one-half (2.5) shares of
Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination or expiration, again be available
for Awards under the Plan. Upon the exercise of any Award granted in tandem with
any other Awards, such related Awards shall be cancelled to the extent of the
number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. The number of shares of Stock available for
the purpose of Awards under the Plan shall be reduced by: (i) the total number
of Options or SARs exercised, regardless of whether any of the shares of Stock
underlying such Awards are not actually issued to the Participant as the result
of a net settlement; and (ii) any shares of Stock used to pay any exercise price
or tax withholding obligation with respect to any Award. In addition, the
Company may not use the cash proceeds it receives from Option exercises to
repurchase shares of Stock on the open market for reuse under the Plan. Awards
that may be settled solely in cash shall not be deemed to use any shares of
Stock which may be issued under the Plan. Notwithstanding any provision of the
Plan to the contrary, if authorized but previously unissued shares of Stock are
issued under the Plan, such shares shall not be issued for a consideration which
is less than as permitted by applicable law.

          (b) With respect to Options and SARs, the maximum number of shares of
Stock subject to Awards of Options or SARs which may be granted under the Plan
to each Participant shall not exceed one million five hundred thousand
(1,500,000) shares (subject to any adjustment as provided herein) during each
fiscal year of the Company

--------------------------------------------------------------------------------



during the entire term of the Plan. Solely with respect to Restricted Stock and
Other Stock-Based Awards that are intended to be “performance-based”
compensation under Section 162(m) of the Code, the maximum number of shares of
Stock subject to Awards of Restricted Stock or Other Stock-Based Awards which
may be granted under the Plan to each Participant shall not exceed one million
five hundred thousand (1,500,000) shares (subject to any adjustment as provided
herein) during each fiscal year of the Company during the entire term of the
Plan.

          (c) The maximum number of shares of Stock subject to any Award of
Options, Restricted Stock, SARs or Other Stock-Based Awards which may be granted
under the Plan during each fiscal year of the Company to each Nonemployee
Director shall be fifty thousand (50,000) shares (subject to any adjustment as
provided herein).

          (d) The existence of the Plan and the Awards granted hereunder shall
not affect in any way the right or power of the Board or the shareholders of
Foot Locker to make or authorize any adjustment, recapitalization,
reorganization or other change in Foot Locker’s capital structure or its
business, any merger or consolidation of the Company or any part thereof, any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting Stock, the dissolution or liquidation of the Company or any part
thereof, any sale or transfer of all or part of its assets or business or any
other corporate act or proceeding.

          (e) In the event of any dividend or other distribution (whether in the
form of cash, Stock or other property), recapitalization, Stock split, reverse
Stock split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or share exchange, reclassification of any capital stock, issuance
of warrants or options to purchase Stock or securities convertible into Stock,
or other similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Participants under the Plan, the Committee shall in good faith make
such equitable changes or adjustments as it deems necessary or appropriate to
any or all of (i) the number and kind of shares of Stock which may thereafter be
issued in connection with Awards, (ii) the number and kind of shares of Stock
issued or issuable in respect of outstanding Awards, and (iii) the exercise
price, grant price or purchase price relating to any Award; provided that, with
respect to Incentive Stock Options, such adjustment shall be made in accordance
with Section 424 of the Code.

          (f) Fractional shares of Stock resulting from any adjustment in
Options and other Awards pursuant to this Section shall be aggregated until, and
eliminated at, the time of exercise by rounding down for fractions less than one
half (½) and rounding up for fractions equal to or greater than one half (½). No
cash settlements shall be made with respect to fractional shares of Stock
eliminated by rounding. Notice of any adjustment shall be given by the Committee
to each Participant whose Option or other Award has been adjusted and such
adjustment (whether or not such notice is given) shall be effective and binding
for all purposes of the Plan.

--------------------------------------------------------------------------------



          (g) In the event of a merger or consolidation in which Foot Locker is
not the surviving entity or in the event of any transaction that results in the
acquisition of substantially all of Foot Locker’s outstanding Stock by a single
person or entity or by a group of persons and/or entities acting in concert, or
in the event of the sale or transfer of all of Foot Locker’s assets (all of the
foregoing being referred to as “Acquisition Events”), then the Committee may, in
its sole discretion, terminate all outstanding Options and/or any Award,
effective as of the date of the Acquisition Event, by delivering notice of
termination to each Participant at least twenty (20) days prior to the date of
consummation of the Acquisition Event; provided, that during the period from the
date on which such notice of termination is delivered to the consummation of the
Acquisition Event, each Participant shall have the right to exercise in full all
of his or her Options and Awards (to the extent any such Award is exercisable)
that are then outstanding (without regard to any limitations on exercisability
otherwise contained in the Option or Award Agreements) but contingent on
occurrence of the Acquisition Event, and, provided that, if the Acquisition
Event does not take place within a specified period after giving such notice for
any reason whatsoever, the notice and exercise shall be null and void.

 

 

6.

Stock Option and SAR Program for Participants other than Nonemployee Directors.

          No Option or freestanding SAR shall be granted to a Nonemployee
Director pursuant to this Section 6. Each Option or freestanding SAR granted
pursuant to this Section 6 shall be evidenced by an Award Agreement, in such
form and containing such terms and conditions as the Committee shall from time
to time approve, which Award Agreement shall comply with and be subject to the
following terms and conditions, as applicable:

 

 

 

 

(a)

Stock Options.

                    (1) Number of Shares. Each Award Agreement shall state the
number of shares of Stock to which the Option relates.

                    (2) Type of Option. Each Award Agreement shall specifically
state that the Option constitutes an Incentive Stock Option or a Nonqualified
Stock Option. To the extent that any Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of
exercise or otherwise), such Option or portion thereof which does not qualify,
shall constitute a separate Nonqualified Stock Option.

                    (3) Option Price. Except as set forth in Section 6(a)(8)(ii)
herein relating to Incentive Stock Options granted to a Ten Percent Shareholder,
each Award Agreement shall state the Option price, which shall not be less than
one hundred percent (100%) of the Fair Market Value of the shares of Stock
covered by the Option on the date of grant. The Option price shall be subject to
adjustment as provided in Section 5 hereof. The date on which the Committee
adopts a resolution expressly granting an option shall be considered the date on
which such Option is granted.

--------------------------------------------------------------------------------



                    (4) Method and Time of Payment. The Option price shall be
paid in full, at the time of exercise, as follows: (i) in cash or by check, bank
draft or money order payable to the order of Foot Locker, (ii) a cashless
exercise through a broker (in accordance with a methodology determined by the
Committee and consistent with the Sarbanes-Oxley Act of 2002 and any other
applicable law), (iii) in shares of Stock by means of a Stock Swap (as described
below), or (iv) in a combination of cash and Stock. Options may contain
provisions permitting the use of shares of Stock to exercise and settle an
Option (“Stock Swaps”). With respect to Stock Swaps, shares of Stock that are
used to exercise and settle an Option shall (i) be free and clear of any liens
and encumbrances, (ii) be valued at the Fair Market Value on the date of
exercise, and (iii) be on such other terms and conditions as may be acceptable
to the Committee.

                    (5) Term and Exercisability of Options. Each Award Agreement
shall provide that each Option shall become exercisable in substantially equal
annual installments over a three-year period, beginning with the first
anniversary of the date of grant of the Option, unless the Committee prescribes
an exercise schedule of shorter or longer duration; provided, that, the
Committee shall have the authority to accelerate the exercisability of any
outstanding Option at such time and under such circumstances as it, in its sole
discretion, deems appropriate. Except as set forth in Section 6(a)(8)(ii)
herein, the exercise period shall be ten (10) years from the date of the grant
of the Option or such shorter period as is determined by the Committee. The
exercise period shall be subject to earlier termination as provided in Section
6(a)(6) hereof. An Option may be exercised, as to any or all full shares of
Stock as to which the Option has become exercisable, by written notice delivered
in person or by mail to the Secretary of Foot Locker, specifying the number of
shares of Stock with respect to which the Option is being exercised. For
purposes of the preceding sentence, the date of exercise will be deemed to be
the date upon which the Secretary of Foot Locker receives such notification.

                    (6) Termination. Unless otherwise determined by the
Committee at grant (or, if no rights of the Participant are reduced thereafter),
upon a Participant’s Termination, Options granted to such Participant prior to
such Termination shall remain exercisable following the effective date of such
Termination as follows:

                              (i) Cause. If a Participant’s Termination is for
Cause, all Options granted to such Participant shall be cancelled as of the
effective date of such Termination.

                              (ii) Retirement, Termination for Good Reason or
Disability. Upon a Participant’s Retirement, Termination for Good Reason or
Disability, all Options granted to such Participant that are “deemed
exercisable” (as defined in the following sentence) on the effective date of
such Participant’s Retirement, Termination for Good Reason or Disability shall
remain exercisable for a period of three (3) years following such effective date
(or for such longer period as may be prescribed by the Committee, but in no
event beyond the expiration date of such Option). Those Options that are “deemed
exercisable” on and after the effective date of a Participant’s Retirement,
Termination for Good Reason or Disability, as provided above, shall consist of
all unexercised Options (or

--------------------------------------------------------------------------------



portions thereof) that are immediately exercisable on such date plus those
Options (or portions thereof) that would have become exercisable had such
Participant not retired or had his employment not terminated until after the
next succeeding anniversary of the date of grant of each such Option.

                              (iii) Other Terminations of Employment. If a
Participant’s Termination by the Company is for any reason other than those
described in subsections (i) or (ii) above, his “deemed exercisable” Options,
which, for purposes of this subsection, shall mean all Options (or portions
thereof) granted to such Participant that are immediately exercisable on the
effective date of such Termination shall remain exercisable as follows: (A) if
such Participant has ten (10) or more years of service with the Company, such
period of service to be determined as of such effective date of termination, for
a period of one year from the effective date of such Termination (or for such
longer period as may be prescribed by the Committee, but in no event beyond the
expiration date of such Option), or (B) if a Participant has less than ten (10)
years of service with the Company, for a period of three (3) months from the
effective date of such Termination (or for such longer period as may be
prescribed by the Committee, but in no event beyond the expiration date of such
Option).

                              (iv)    Death.

                                        (A) If a Participant dies during the
applicable Option exercise period following the effective date of his
Retirement, Disability or other Termination, as described in subsections (ii) or
(iii) above, his Beneficiary shall have a period expiring on the date one year
from the date of his death (or for such longer period as may be prescribed by
the Committee, but in no event beyond the expiration date of such Option) within
which to exercise his “deemed exercisable” Options, as described in such
applicable subsection.

                                        (B) If a Participant dies while employed
by the Company, his Beneficiary shall have a period expiring on the date one
year from the date of his death (or for such longer period as may be prescribed
by the Committee, but in no event beyond the expiration date of such Option)
within which to exercise his “deemed exercisable” Options, which shall consist
of all unexercised Options (or portions thereof) that are immediately
exercisable on such date of death plus those Options (or portions thereof) that
would have become exercisable had such Participant not died until after the next
succeeding anniversary of the date of grant of each such Option.

                    (7) Tandem Stock Appreciation Rights. The Committee shall
have authority to grant a tandem SAR to the grantee of any Option under the Plan
with respect to all or some of the shares of Stock covered by such related
Option. A tandem SAR shall, except as provided in this paragraph (7), be subject
to the same terms and conditions as the related Option. Each tandem SAR granted
pursuant to the Plan shall be reflected in the Award Agreement relating to the
related Option.

                               (i) Time of Grant. A tandem SAR may be granted
either at the time of grant, or at any time thereafter during the term of the
Option; provided,

--------------------------------------------------------------------------------



however that tandem SARs related to Incentive Stock Options may only be granted
at the time of grant of the related Option.

                              (ii) Payment. A tandem SAR shall entitle the
holder thereof, upon exercise of the tandem SAR or any portion thereof, to
receive payment of an amount computed pursuant to paragraph (iv) below.

                              (iii) Exercise. A tandem SAR shall be exercisable
at such time or times and only to the extent that the related Option is
exercisable, and will not be Transferable except to the extent the related
Option may be Transferable. A tandem SAR granted in connection with an Incentive
Stock Option shall be exercisable only if the Fair Market Value of a share of
Stock on the date of exercise exceeds the purchase price specified in the
related Incentive Stock Option. Upon the exercise of a tandem SAR, the related
Option or part thereof to which such SAR relates, shall be deemed to have been
exercised for the purpose of the limitations set forth in Section 5(a) of the
Plan on the number of shares of Stock to be issued under the Plan.

                              (iv) Amount Payable. Upon the exercise of a tandem
SAR, the Participant shall be entitled to receive an amount determined by
multiplying (A) the excess of the Fair Market Value of a share of Stock on the
date of exercise of such SAR over the price of the Option, by (B) the number of
shares of Stock as to which such tandem SAR is being exercised. Notwithstanding
the foregoing, the Committee may limit in any manner the amount payable with
respect to any tandem SAR by including such a limit at the time it is granted.

                              (v) Treatment of Related Options and Tandem SARs
Upon Exercise. Upon the exercise of a tandem SAR, the related Option shall be
cancelled to the extent of the number of shares of Stock as to which the tandem
SAR is exercised and upon the exercise of an Option granted in connection with a
tandem SAR, the tandem SAR shall be cancelled to the extent of the number of
shares of Stock as to which the Option is exercised.

                              (vi) Method of Exercise. Tandem SARs shall be
exercised by a Participant only by a written notice delivered in person or by
mail to the Secretary of Foot Locker, specifying the number of shares of Stock
with respect to which the tandem SAR is being exercised. If requested by the
Committee, the Participant shall deliver the Award Agreement evidencing the
tandem SAR and the related Option to the Secretary of Foot Locker, who shall
endorse thereon a notation of such exercise and return such Award Agreement to
the Participant. For purposes of this paragraph (vi), the date of exercise will
be deemed to be the date upon which the Secretary of Foot Locker receives such
notification.

                              (vii) Form of Payment. Payment of the amount
determined under paragraph (iv) above may be made solely in whole shares of
Stock in a number determined based upon their Fair Market Value on the date of
exercise of the tandem SAR or, alternatively, at the sole discretion of the
Committee, solely in cash, or in a combination of cash and shares of Stock as
the Committee deems advisable.

--------------------------------------------------------------------------------



                              (viii) Limited SARs. The Committee may, in its
sole discretion, grant tandem SARs or freestanding SARs either as general SARs
or as limited SARs. Limited SARs may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter.

                    (8) Incentive Stock Options. Options granted as Incentive
Stock Options shall be subject to the following special terms and conditions, in
addition to the general terms and conditions specified in this Section 6.

                              (i) Value of Shares. The aggregate Fair Market
Value (determined as of the date the Incentive Stock Option is granted) of the
shares of Stock with respect to which Incentive Stock Options granted under the
Plan and all other Plans of the Company become exercisable for the first time by
each Participant during any calendar year shall not exceed one hundred thousand
dollars ($100,000). To the extent that such aggregate Fair Market Value exceeds
such one hundred thousand dollars ($100,000) limitation, such Options shall be
treated as Options which are not Incentive Stock Options and shall be treated as
Nonqualified Stock Options.

                              (ii) Ten Percent Shareholder. In the case of an
Incentive Stock Option granted to a Ten Percent Shareholder, (x) the Option
Price shall not be less than one hundred ten percent (110%) of the Fair Market
Value of the shares of Stock on the date of grant of such Incentive Stock
Option, and (y) the exercise period shall not exceed five (5) years from the
date of grant of such Incentive Stock Option.

                              (iii) Exercise Following Termination. If an
Eligible Employee does not remain employed by the Company, any parent
corporation or subsidiary corporation (within the meaning of Code Sections
424(e) and 424(f), respectively) at all times from the time the Option is
granted until three (3) months prior to the date of exercise (or such other
period as required by applicable law), such Option shall be treated as a
Nonqualified Stock Option.

                              (iv) Should either (i), (ii) or (iii) above not be
necessary in order for the Options to qualify as Incentive Stock Options, or
should any additional provisions be required, the Committee may amend the Plan
accordingly, without the necessity of obtaining the approval of the shareholders
of Foot Locker.

 

 

 

 

(b)

Freestanding Stock Appreciation Rights.

          The Committee shall have authority to grant a freestanding SAR which
is not related to any Option. Freestanding SARs shall be subject to the
following terms and conditions:

                    (1) Number of Shares. Each Award Agreement relating to
freestanding SARs shall state the number of shares of Stock to which the
freestanding SARs relate.

--------------------------------------------------------------------------------



                    (2) Exercise Price. Each Award Agreement shall state the
exercise price, which shall not be less than one hundred percent (100%) of the
Fair Market Value of the shares of Stock (to which the freestanding SARs relate)
on the date of grant. The exercise price shall be subject to adjustment as
provided in Section 5 hereof.

                    (3) Term and Exercisability of Freestanding SARs. Each Award
Agreement shall provide the exercise schedule for the freestanding SAR as
determined by the Committee, provided that the Committee shall have the
authority to accelerate the exercisability of any freestanding SAR at such time
and under such circumstances as it, in its sole discretion, deems appropriate.
The exercise period shall be ten (10) years from the date of the grant of the
freestanding SAR or such shorter period as is determined by the Committee. The
exercise period shall be subject to earlier termination as provided in paragraph
(b)(7) hereof. A freestanding SAR may be exercised, as to any or all full shares
of Stock as to which the freestanding SAR has become exercisable, by written
notice delivered in person or by mail to the Secretary of Foot Locker,
specifying the number of shares of Stock with respect to which the freestanding
SAR is being exercised. For purposes of the preceding sentence, the date of
exercise will be deemed to be the date upon which the Secretary of Foot Locker
receives such notification.

                    (4) Payment. A freestanding SAR shall entitle the holder
thereof, upon exercise of the freestanding SAR or any portion thereof, to
receive payment of an amount computed pursuant to paragraph (5) below.

                    (5) Amount Payable. Upon the exercise of a freestanding SAR,
the Participant shall be entitled to receive an amount determined by multiplying
(i) the excess of the Fair Market Value of a share of Stock on the date of
exercise of such SAR over the exercise price of such SAR, by (ii) the number of
shares of Stock as to which such freestanding SAR is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any freestanding SAR by including such a limit at the
time it is granted.

                    (6) Form of Payment. Payment of the amount determined under
paragraph (5) above may be made solely in whole shares of Stock in a number
determined based upon their Fair Market Value on the date of exercise of the
freestanding SAR or, alternatively, at the sole discretion of the Committee,
solely in cash, or in a combination of cash and shares of Stock as the Committee
deems advisable.

                    (7) Termination. The terms and conditions set forth in
Section 6(a)(6) hereof, relating to exercisability of Options in the event of
Termination with the Company, shall apply equally with respect to the
exercisability of freestanding SARs following Termination.

 

 

7.

Stock Option Grants to Nonemployee Directors


 

 

 

 

(a)

Number of Shares.


--------------------------------------------------------------------------------



                    (1) Options shall be granted to Nonemployee Directors at
such times, in such amounts and subject to such terms as may be determined by
the Board in its sole discretion.

                    (2) In no event shall any Nonemployee Director receive more
than one Option grant under the Plan in any fiscal year.

          (b) Type of Option. Each Award Agreement granted to a Nonemployee
Director under this Section 7 shall state that the Option constitutes a
Nonqualified Stock Option not intended to qualify under Section 422 of the Code
and shall have the following terms and conditions:

                    (1) Option Price. Each Award Agreement shall state the
Option price, which shall not be less than one hundred percent (100%) of the
Fair Market Value of the shares of Stock covered by the Option on the date of
grant.

                    (2) Method and Time of Payment. The Option price shall be
paid in full, at the time of exercise, as follows: (i) in cash or by check, bank
draft or money order payable to the order of Foot Locker, (ii) a cashless
exercise through a broker (in accordance with a methodology determined by the
Committee and consistent with the Sarbanes-Oxley Act of 2002 and any other
applicable law), (iii) in shares of Stock by means of a Stock Swap, or (iv) in a
combination of cash and Stock.

                    (3) Term and Exercisability of Options. Unless otherwise
specified in the applicable Award Agreement, Options granted to Nonemployee
Directors shall fully vest one year following the date of grant, provided that
the holder of such Option is a Nonemployee Director on such date. Options shall
be exercisable until the earlier of ten years from the date of grant or the
expiration of the one-year period following the date of Termination as provided
in Section 7(b)(4).

                    (4) Termination. If a Nonemployee Director’s Termination is
for Cause, all Options granted to such Nonemployee Director shall be cancelled
as of the effective date of such Termination. Upon Termination other than for
Cause, all outstanding Options held by such Nonemployee Director, to the extent
then exercisable, shall be exercisable in whole or in part for a period of one
year from the date of Termination. If a Nonemployee Director’s Termination is by
reason of death, all Options, to the extent exercisable, shall remain
exercisable by the Nonemployee Director’s Beneficiary for a period of one year
following the Nonemployee Director’s date of death. In no event, however, shall
any Option be exercisable beyond ten years from its date of grant.

 

 

8.

Restricted Stock.

          Awards granted pursuant to this Section 8 shall be evidenced by an
Award Agreement in such form as the Committee shall from time to time approve
and the terms and conditions of such Awards shall be set forth therein. Shares
of Restricted Stock may be issued either alone or in addition to other Awards
granted under the Plan.

--------------------------------------------------------------------------------



          (a) Restricted Stock. The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be made, the number of shares to be awarded, the price (if any) to be paid by
the recipient, the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards. The Committee may condition the grant
or vesting of Restricted Stock upon the attainment of specified performance
goals (including without limitation, the Performance Goals set forth in Exhibit
A hereto) or such other factors as the Committee may determine, in its sole
discretion, which comply with the requirements of Section 162(m) of the Code.

          (b) Objective Performance Goals, Formulae or Standards.
Notwithstanding the foregoing, if the Award of Restricted Stock is intended to
comply with the “performance based” compensation exception under Section 162(m)
of the Code and if the grant of such Award or the lapse of restrictions is based
on the attainment of Performance Goals, the Committee shall establish the
objective Performance Goals and the applicable number of shares of Restricted
Stock to be granted or the applicable vesting percentage of the Restricted Stock
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as otherwise
determined by the Committee in accordance with Section 162(m) of the Code, and
while the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. With respect to a Restricted Stock Award that is intended to
comply with Section 162(m) of the Code, to the extent any such provision would
create impermissible discretion under Section 162(m) of the Code or otherwise
violate Section 162(m) of the Code, such provision shall be of no force or
effect. The Performance Goals are set forth in Exhibit A hereto.

          (c) Awards and Certificates. The prospective Participant selected to
receive Restricted Stock shall not have any rights with respect to such Award,
unless and until such Participant has delivered a fully executed copy of the
Award Agreement to the Company and has otherwise complied with the applicable
terms and conditions of such Award. Further, such Award shall be subject to the
following conditions:

                    (1) Purchase Price. Subject to the last sentence of Section
5(a), the purchase price for shares of Restricted Stock may be less than their
par value and may be zero, to the extent permitted by applicable law.

                    (2) Acceptance. Awards of Restricted Stock must be accepted
within a period of sixty (60) days (or such shorter period as the Committee may
specify at grant) after the Award date, by executing a Restricted Stock Award
Agreement and by paying whatever price (if any) the Committee has designated
thereunder.

                    (3) Certificates/Legend. Upon an Award of Restricted Stock,
the Committee may, in its sole discretion, decide to either have the Company or
other escrow agent appointed by the Committee hold the share certificates
representing such shares of

--------------------------------------------------------------------------------



Restricted Stock in escrow or issue share certificates to the Participant.
Regardless of whether the certificates are held in escrow or are given to
Participants, each certificate shall be registered in the name of such
Participant, and shall bear an appropriate legend referring to the terms,
conditions and restrictions applicable to such Award, substantially in the
following form:

 

 

 

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Foot Locker (the
“Company”) 2007 Stock Incentive Plan (Amended and Restated as of May 19, 2010)
and an Agreement entered into between the registered owner and the Company dated
________________. Copies of such Plan and Agreement are on file at the principal
office of the Company.”

                    (4) Custody. If stock certificates are issued in respect of
shares of Restricted Stock, the Committee may require that any stock
certificates evidencing such shares be held in custody by the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any grant of
Restricted Stock, the Participant shall have delivered a duly signed stock
power, endorsed in blank, relating to the Stock covered by such Award. The
Company may determine in its sole discretion, to evidence such shares of
Restricted Stock by uncertificated book entry.

                    (5) Restrictions. During a period set by the Committee
commencing with the date of an Award of Restricted Stock (the “Restriction
Period”), shares of Restricted Stock may not be sold, assigned, Transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution, as set forth in the Award Agreement and such Award
Agreement shall set forth a vesting schedule and any events which would
accelerate vesting of the shares of Restricted Stock. Any attempt to dispose of
any such shares of Stock in contravention of such restrictions shall be null and
void and without effect. Notwithstanding the foregoing, no vesting limitation
shall apply, and the Participant’s interest in such shares shall be fully
vested, in the event of a Change in Control which occurs prior to the expiration
of the vesting period set forth in the Award Agreement. Within these limits,
based on service, performance and/or such other factors or criteria as the
Committee may determine in its sole discretion, the Committee may provide for
the lapse of such restrictions in installments in whole or in part, or may
accelerate the vesting of all or any part of any Restricted Stock Award and/or
waive the deferral limitations for all or any part of such Award (including,
without limitation, any deferral of dividends).

                    (6) Forfeiture. Subject to such exceptions as may be
determined by the Committee, if the Participant’s continuous employment with the
Company shall terminate for any reason prior to the expiration of the
Restriction Period of an Award, or to the extent any goals for the Restriction
Period are not met, any shares of Stock remaining subject to restrictions shall
thereupon be forfeited by the Participant and Transferred to, and reacquired by,
Foot Locker at no cost to Foot Locker.

--------------------------------------------------------------------------------



                    (7) Ownership. Except to the extent otherwise set forth in
the Award Agreement, during the Restriction Period the Participant shall possess
all incidents of ownership of such shares, subject to Section 8(c)(5), including
the right to receive dividends with respect to such shares and to vote such
shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The Committee, in its sole
discretion, as determined at the time of the Award, may permit or require the
payment of dividends to be deferred. Notwithstanding anything to the contrary
herein, the payment of dividends shall be deferred until, and conditioned upon,
the expiration of the applicable Restriction Period with respect to a Restricted
Stock Award that vests based upon the attainment of Performance Goals.

                    (8) Lapse of Restrictions. If and when the Restriction
Period expires without a prior forfeiture of the Restricted Stock subject to
such Restriction Period, the certificates for such shares shall be delivered to
the Participant. All legends shall be removed from said certificates at the time
of delivery to the Participant, except as otherwise required by applicable law
or other limitations imposed by the Committee.

9.       Other Stock-Based Awards.

          (a) Other Awards. Other Awards of Stock and other Awards that are
valued in whole or in part by reference to, or are payable in or otherwise based
on, Stock (“Other Stock-Based Awards”), including, without limitation, Awards
valued by reference to performance of a subsidiary, may be granted either alone
or in addition to or in tandem with Stock Options, SARs or Restricted Stock.

          Subject to the provisions of the Plan, the Committee shall have
authority to determine the persons to whom and the time or times at which such
Awards shall be made, the number of shares of Stock to be awarded pursuant to
such Awards, and all other conditions of the Awards. The Committee may also
provide for the grant of Stock under such Awards upon the completion of a
specified performance goal or period.

          The Committee may condition the grant or vesting of Other Stock-Based
Awards upon the attainment of specified Performance Goals set forth on Exhibit A
as the Committee may determine, in its sole discretion; provided that to the
extent that such Other Stock-Based Awards are intended to comply with Section
162(m) of the Code, the Committee shall establish the objective Performance
Goals for the vesting of such Other Stock-Based Awards based on a performance
period applicable to each Participant or class of Participants in writing prior
to the beginning of the applicable performance period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are substantially uncertain. Such Performance Goals may
incorporate, if and only to the extent permitted under Section 162(m) of the
Code, provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. To the extent any
such provision would create impermissible discretion under Section 162(m) of the
Code or otherwise violate Section 162(m) of the Code, such provision shall be of
no force or effect. The applicable

--------------------------------------------------------------------------------



Performance Goals shall be based on one or more of the performance criteria set
forth on Exhibit A hereto.

          (b)     Terms and Conditions. Other Stock-Based Awards made pursuant
to this Section 9 shall be subject to the following terms and conditions:

                    (1) Dividends. Unless otherwise determined by the Committee
at the time of Award, subject to the provisions of the Award Agreement and the
Plan, the recipient of an Award under this Section 9 shall be entitled to
receive, currently or on a deferred basis, dividends or dividend equivalents
with respect to the number of shares of Stock covered by the Award, as
determined at the time of the Award by the Committee, in its sole discretion.
Notwithstanding the foregoing, (i) no dividends or dividend equivalents shall be
paid on any Other Stock-Based Award for which the value thereof is based solely
on the appreciation of the Stock and (ii) the payment of dividends and dividend
equivalents shall be deferred until, and conditioned upon, the expiration of the
vesting period with respect to an Other Stock-Based Award that vests based upon
the attainment of Performance Goals. In the event that the dividend or dividend
equivalent constitutes a nonqualified deferred compensation arrangement under
Section 409A of the Code, it is intended that such dividend or dividend
equivalent arrangement complies with Section 409A of the Code.

                    (2) Vesting. Any Award under this Section 9 and any Stock
covered by any such Award shall vest or be forfeited to the extent so provided
in the Award Agreement, as determined by the Committee, in its sole discretion.

                    (3) Waiver of Limitation. In the event of the Participant’s
Retirement, Termination for Good Reason, Disability or death, or in cases of
special circumstances, the Committee may, in its sole discretion, to the extent
consistent with Section 409A of the Code, waive in whole or in part any or all
of the limitations imposed hereunder (if any) with respect to any or all of an
Award under this Section 9.

                    (4) Price. Stock issued on a bonus basis under this Section
9 may be issued for no cash consideration; Stock purchased pursuant to a
purchase right awarded under this Section shall be priced as determined by the
Committee, provided that any Other Stock-Based Award for which the value thereof
is based solely on the appreciation of the Stock shall be priced at the Fair
Market Value of the Stock on the date of grant.

10.       Payment of Nonemployee Director’s Annual Retainer in Stock

          (a) Mandatory Portion. For each calendar year commencing with the
calendar year beginning January 1, 2007, each Nonemployee Director who is a
director of the Company on or before the date of an annual meeting of
shareholders in any calendar year shall receive a whole number of shares of
Stock equal in value to 50 percent of his or her Annual Retainer payable for
services as a director during such calendar year in lieu of payment of such
percentage of such director’s Annual Retainer in cash. Such shares shall be
issued to each such Nonemployee Director on the Stock Payment Date. Each such
share of Stock shall be valued at the Fair Market Value on the

--------------------------------------------------------------------------------



last business day preceding the Stock Payment Date. Notwithstanding any other
provision herein, the value of fractional shares shall be paid to the
Nonemployee Director in cash.

          (b) Elective Portion. For each calendar year commencing with the
calendar year beginning January 1, 2007, each person who will be a Nonemployee
Director on January 1 of such year may elect to receive, in addition to the
mandatory stock portion of his or her Annual Retainer provided under (a) above,
a whole number of shares of Stock equal in value (based on the Fair Market Value
on the Stock Payment Date) of up to the remaining 50 percent of his or her
Annual Retainer in lieu of payment of such percentage in cash so that, if such
election is exercised in full, 100 percent of his or her Annual Retainer would
be paid in shares of Stock. Such election may be made in incremental amounts of
five percent of the total Annual Retainer. Such shares shall be delivered to
each Nonemployee Director on the Stock Payment Date. Notwithstanding any other
provision herein, the value of fractional shares shall be paid to the
Nonemployee Director in cash. Any such election shall be irrevocable and shall
be made in writing no later than December 31 of the year preceding such year.
Any such elections made by Nonemployee Directors under any prior plan of the
Company for the calendar year beginning January 1, 2007 shall remain in effect
under the Plan.

11.       Deferral of Nonemployee Director’s Annual Retainer

          (a) Deferral Election. During the term of the Plan, a Nonemployee
Director may elect to defer all or any specified portion of the cash component
of his or her Annual Retainer in the form of Deferred Stock Units or to have
such amounts placed in an Interest Account. During the term of the Plan, a
Nonemployee Director may also elect to defer all or part of the stock component
of his or her Annual Retainer in the form of Deferred Stock Units. A Nonemployee
Director’s election to defer his or her Annual Retainer hereunder pursuant to a
Deferral Agreement is irrevocable and is valid only for the Plan Year following
the election. If no new Deferral Agreement is timely executed and delivered with
respect to any subsequent Plan Year, the Annual Retainer earned in such Plan
Year shall not be deferred under the Plan. Once a Nonemployee Director
designates the allocation of his or her Deferred Annual Retainer, the
Nonemployee Director may not change the allocation. Any election made by a
Nonemployee Director during 2006 to defer all or any portion of his or her 2007
Annual Retainer made under the Foot Locker 2002 Directors Stock Plan shall be
transferred to the Plan and shall be governed by the terms of such deferral
agreement.

          (b) Timing and Manner of Deferral. Any election to defer all or a
portion of the Annual Retainer, as provided in this Section 11, shall be made by
the Nonemployee Director in writing on a Deferral Agreement and provided to the
Secretary of the Company on or before the December 31 preceding the Plan Year in
which the Annual Retainer is earned, and shall apply on a pro rata basis with
respect to the entire amount of the Annual Retainer earned for such Plan Year,
whenever payable. Any such election made by December 31 shall become effective
on the following January 1.

          (c) Book Entry of Deferred Fees. The amount of the Annual Retainer
that is deferred shall be credited as a book entry to an Account in the name of
the

--------------------------------------------------------------------------------



Nonemployee Director not later than the date such amount would otherwise be
payable to the Nonemployee Director.

          (d)     Vesting.

                    (1) Interest Account. A Nonemployee Director’s Interest
Account shall be fully vested at all times. Each Interest Account shall be the
record of the cash amounts of the Annual Retainer deferred by the Nonemployee
Director, together with interest thereon, is maintained solely for accounting
purposes, and shall not require a segregation of any Company assets.

                    (2) Deferred Stock Units. A Nonemployee Director’s Deferred
Stock Unit Account shall be fully vested at all times.

          (e)     Deferred Stock Units.

                    (1) Number. The number of Deferred Stock Units to be granted
in connection with an election pursuant to Section 11(a) shall equal the portion
of the Annual Retainer being deferred into Stock Units divided by the Fair
Market Value on the scheduled payment date of the amount deferred or, in the
case of the stock portion of the Annual Retainer, the Stock Payment Date.

                    (2) Deferred Stock Unit Account. A Deferred Stock Unit
Account shall be established and maintained by the Company for each Nonemployee
Director who elects to defer his or her Annual Retainer in the form of Deferred
Stock Units under the Plan. As the value of each Deferred Stock Unit changes
pursuant to Section 11(e), the Nonemployee Director’s Deferred Stock Unit
Account shall be adjusted accordingly. Each Deferred Stock Unit Account shall be
the record of the Deferred Stock Units acquired by the Nonemployee Director on
each applicable acquisition date, is maintained solely for accounting purposes,
and shall not require a segregation of any Company assets.

                    (3) Value. Each Deferred Stock Unit shall have an initial
value that is equal to the Fair Market Value determined in accordance with
Section 11(e)(1). Subsequent to such date of acquisition, the value of each
Deferred Stock Unit shall change in direct relationship to changes in the value
of a share of Stock as determined pursuant to a Valuation.

                    (4) Dividend Equivalents. In the event the Company pays
dividends on the Stock, dividend equivalents shall be earned on Deferred Stock
Units acquired under the Plan. Such dividend equivalents shall be converted into
an equivalent amount of Deferred Stock Units based upon the Valuation of a
Deferred Stock Unit on the date the dividend equivalents are converted into
Deferred Stock Units. The converted Deferred Stock Units will be fully vested
upon conversion.

                    (5) Amount of Payout. Subject to Section 11(f)(2), the
payout of the amount in the Nonemployee Director’s Deferred Stock Unit Account
shall be made in a lump sum in Stock. The number of shares of Stock to be so
distributed to the

--------------------------------------------------------------------------------



Nonemployee Director shall equal the number of Stock Units then in his or her
Deferred Stock Unit Account.

          (f)     Distribution.

                    (1) Upon the first business day of the month coincident with
or next following the end of the Deferral Period (or as soon as administratively
feasible thereafter), the Nonemployee Director shall receive a cash lump sum
distribution equal to any balance of the Deferred Annual Retainer allocated to
his or her Interest Account, as calculated on the Valuation Date, plus a
distribution in shares of Stock equal to the value of the balance of the
Deferred Annual Retainer allocated to his or her Deferred Stock Unit Account,
based on the Fair Market Value on the Valuation Date.

                    (2) In the event the Nonemployee Director elected in his
Deferral Agreement to receive the distribution from his or her Deferred Stock
Unit Account in the form of three annual installments, payments will commence on
the first business day of the month coincident with or next following the end of
the Deferral Period (or as soon as administratively feasible thereafter). The
amount of each installment payment, including the number of shares to be
distributed with respect to the Deferred Stock Unit Account, shall be frozen as
of the date of distribution of the first installment payment, so that the
Nonemployee Director’s balance in his or her Account shall not be subject to
increase or decrease.

          (g) Death. If a Nonemployee Director dies prior to receiving the total
amount of his or her Account, the unpaid portion of his or her Account shall be
paid to the Nonemployee Director’s Beneficiary upon the first business day of
the month coincident with or next following the Nonemployee Director’s death (or
as soon as administratively feasible thereafter). If the Administrator is in
doubt as to the right of any person to receive any amount, the Administrator may
retain such amount, without liability for any interest thereon, until the rights
thereto are determined, or the Administrator may pay such amount into any court
of appropriate jurisdiction, and such payment shall be a complete discharge of
the liability of the Plan, the Administrator and the Company therefor.

          (h) No Transfer of Deferred Annual Retainer. A Nonemployee Director
shall have no right to transfer all or any portion of his or her Deferred Annual
Retainer between the Interest Account and the Deferred Stock Unit Account.

          (i) Employee Directors. If a Nonemployee Director becomes an employee
of the Company, he or she may not make any future deferrals under the Plan and
the Nonemployee Director’s Deferral Agreement shall terminate. Amounts already
deferred under the Plan shall continue to be deferred until such employee incurs
a “separation of service” within the meaning of Section 409A of the Code.
Notwithstanding the foregoing, if such employee is a Key Employee, payment of
amounts deferred hereunder shall be delayed in accordance with the requirements
of Section 409A of the Code until the day immediately following the six month
anniversary of such employee’s “separation from service.”

--------------------------------------------------------------------------------



          (j) Cessation of Future Deferrals. The Board may direct at any time
that Nonemployee Directors shall no longer be permitted to make future deferrals
of Annual Retainer Fees under the Plan.

          (k) Rights of Nonemployee Directors; No Funding Obligation. Nothing
contained in the Plan and no action taken pursuant to the Plan shall create or
be construed to create a trust of any kind, or a fiduciary relationship, among
the Company and any Nonemployee Director or his or her Beneficiary, or any other
persons. Funds allocated to a Deferred Stock Unit Account or an Interest Account
established by the Company in connection with the Plan shall continue to be a
part of the general funds of the Company, and no individual or entity other than
the Company shall have any interest in such funds until paid to a Nonemployee
Director or his or her Beneficiary. If and to the extent that any Nonemployee
Director or his or her executor, administrator, or other personal representative
or Beneficiary, as the case may be, acquires a right to receive any payment from
the Company pursuant to the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company. The Company may, in its sole
discretion, establish a “rabbi trust” to pay amounts payable hereunder. If the
Company decides to establish any accrued reserve on its books against the future
expense of benefits payable hereunder, or if the Company establishes a rabbi
trust under the Plan, such reserve or trust shall not under any circumstances be
deemed to be an asset of the Plan.

 

 

12.

General Provisions.

          (a) Plan Provisions Control. A Participant shall not be entitled to,
and the Company shall not be obligated to pay to such Participant, the whole or
any part of the amounts deferred under the Plan, except as provided in the Plan.

          (b) Compliance with Legal Requirements. The Plan and the granting and
exercising of Awards, and the other obligations of the Company under the Plan
and any Award Agreement or other agreement shall be subject to all applicable
federal and state laws, rules and regulations, and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the issuance or delivery of Stock under any Award as
the Company may consider appropriate, and may require any Participant to make
such representations and furnish such information as it may consider appropriate
in connection with the issuance or delivery of Stock in compliance with
applicable laws, rules and regulations.

          (c) Nontransferability. No Award shall be Transferred by the
Participant otherwise than by will or by the laws of descent and distribution.
All Awards shall be exercisable, during the Participant’s lifetime, only by the
Participant. No Award shall, except as otherwise specifically provided by law or
herein, be Transferred in any manner, and any attempt to Transfer any such Award
shall be void, and no such Award shall in any manner be used for the payment of,
subject to, or otherwise encumbered by or hypothecated for the debts, contracts,
liabilities, engagements or torts of any person who shall be entitled to such
Award, nor shall it be subject to attachment or legal process for or against
such person. Notwithstanding the foregoing, the Committee may determine at the
time of grant or thereafter, that an Award, other than an Incentive Stock Option
or

--------------------------------------------------------------------------------



Restricted Stock, that is otherwise not Transferable pursuant to this Section
12(c) is Transferable to a “family member” (as such term is defined in Form S-8
of the Securities Act of 1933) in whole or part and in such circumstances, and
under such conditions, as specified by the Committee.

          (d) No Right to Continued Employment. Nothing in the Plan or in any
Award granted or any Award Agreement or other agreement entered into pursuant
hereto shall confer upon any Participant the right to continue in the employ of
the Company or to be entitled to any remuneration or benefits not set forth in
the Plan or such Award Agreement or other agreement or to interfere with or
limit in any way the right of the Company to terminate such Participant’s
employment.

          (e) Withholding Taxes. Where a Participant or other person is entitled
to receive shares of Stock pursuant to the exercise of an Option or is otherwise
entitled to receive shares of Stock or cash pursuant to an Award hereunder, the
Company shall have the right to require the Participant or such other person to
pay to the Company the amount of any taxes which the Company may be required to
withhold before delivery to such Participant or other person of cash or a
certificate or certificates representing such shares, or otherwise upon the
grant, vesting, exercise or disposition of shares pursuant to an Option or
Award.

          Unless otherwise prohibited by the Committee or by applicable law, a
Participant may satisfy any such withholding tax obligation by any of the
following methods, or by a combination of such methods: (a) tendering a cash
payment; (b) authorizing the Company to withhold from the shares of Stock or
cash otherwise payable to such Participant (1) one or more of such shares having
an aggregate Fair Market Value, determined as of the date the withholding tax
obligation arises, less than or equal to the amount of the total withholding tax
obligation or (2) cash in an amount less than or equal to the amount of the
total withholding tax obligation; or (c) delivering to the Company previously
acquired shares of Stock (none of which shares may be subject to any claim,
lien, security interest, community property right or other right of spouses or
present or former family members, pledge, option, voting agreement or other
restriction or encumbrance of any nature whatsoever) having an aggregate Fair
Market Value, determined as of the date the withholding tax obligation arises,
less than or equal to the amount of the total withholding tax obligation. A
Participant’s election to pay his or her withholding tax obligation (in whole or
in part) by the method described in (b)(1) above is irrevocable once it is made.

          (f) Amendment and Termination of the Plan. Notwithstanding any other
provision of the Plan, the Board or the Committee may at any time and from time
to time alter, amend, suspend, or terminate the Plan in whole or in part;
provided that, no amendment which requires shareholder approval under applicable
New York law or in order for the Plan to continue to comply with Rule 16b-3,
Section 162(m) of the Code, or applicable stock exchange requirements shall be
effective unless the same shall be approved by the requisite vote of the
shareholders of the Company. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award theretofore granted under the Plan.

--------------------------------------------------------------------------------



Notwithstanding any other provision of the Plan to the contrary, unless such
action is approved by the shareholders of the Company, (i) the terms of
outstanding Options and SARs shall not be amended to reduce the exercise price
thereof and (ii) outstanding Options and SARs shall not be replaced or canceled
(where prior to the replacement, reduction or cancellation the exercise price
equals or exceeds the fair market value of the shares of Stock underlying such
Awards) in exchange for cash, other Awards or Options or SARs with an exercise
price that is less than the exercise price of the original Options or SARs, in
each case, other than adjustments or substitutions in accordance with Section 5.

          The power to grant Options under the Plan will automatically terminate
ten years after the adoption of the Initial Plan by the shareholders, but Awards
granted prior to such date may, and the Committee’s authority to administer the
terms of such Awards, extend beyond that date; provided that no Award (other
than a Stock Option or Stock Appreciation Right) that is intended to be
“performance-based” under Section 162(m) of the Code shall be granted on or
after the fifth anniversary of the later of the shareholder approval of the
Initial Plan or the Plan, as amended and restated as of May 19, 2010, the
Performance Goals set forth on Exhibit A are reapproved (or other designated
performance goals are approved) by the shareholders no later than the first
shareholder meeting that occurs in the fifth year following the year in which
shareholders approve the Performance Goals set forth on Exhibit A.

          Notwithstanding anything herein to the contrary, the Board or the
Committee may amend the Plan or any Award granted hereunder at any time without
a Participant’s consent to comply with Section 409A of the Code or any other
applicable law.

          (g) Section 409A of the Code. Although the Company does not guarantee
the particular tax treatment of an Award granted under the Plan, Awards made
under the Plan are intended to comply with, or be exempt from, the applicable
requirements of Section 409A of the Code and the Plan and any Award agreement
hereunder shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company or any of its affiliates be
liable for any additional tax, interest or penalties that may be imposed on a
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

          Notwithstanding anything herein or in any Award Agreement to the
contrary, in the event that a Participant is a “specified employee” within the
meaning of Section 409A of the Code as of the date of such Participant’s
separation from service (as determined pursuant to Section 409A of the Code and
any procedure set by the Company), any Awards subject to Section 409A of the
Code payable to such Participant as a result of separation from service shall be
paid on the first business day following the six (6) month anniversary of the
date of the Participant’s separation from service, or, if earlier, the date of
the Participant’s death.

          (h) Change in Control. Notwithstanding any other provision of the Plan
to the contrary, if, while any Awards remain outstanding under the Plan, a
Change in Control of Foot Locker shall occur, unless the Committee determines
otherwise at the

--------------------------------------------------------------------------------



time of grant pursuant to an Award Agreement or other arrangement or plan
granting such Award, (1) all Options and freestanding SARs granted under the
Plan that are outstanding at the time of such Change in Control shall become
immediately exercisable in full, without regard to the years that have elapsed
from the date of grant; (2) all restrictions with respect to shares of
Restricted Stock shall lapse, and such shares shall be fully vested and
nonforfeitable; and (3) with respect to Other Stock-Based Awards, any
performance periods or goals outstanding at the time of a Change in Control
shall be deemed to have been attained or any restrictions outstanding at the
time of a Change in Control shall lapse.

          The Committee, in its sole discretion, may provide for the purchase of
any Awards by the Company (or the cancellation and extinguishment thereof
pursuant to the terms of a merger agreement entered into by the Company) for an
amount of cash equal to the excess of the Change in Control Price (as defined
below) of the shares of Stock covered by such Awards, over the aggregate
exercise price of such Awards. “Change in Control Price” shall mean the highest
price per share of Stock paid in any transaction related to a Change in Control
of the Company.

          The Committee may, in its sole discretion, provide for the
cancellation of any particular Award or Awards without payment, if the Change in
Control Price is less than the Fair Market Value of such Award(s) on the date of
grant.

          (i) Participant Rights. No Participant shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment for Participants. Except as provided specifically herein, a
Participant or a transferee of an Award shall have no rights as a shareholder
with respect to any shares covered by any Award until the date of the issuance
of a Stock certificate to him for such shares.

          (j) Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award shall give any such Participant any rights that are
greater than those of a general creditor of the Company.

          (k) No Fractional Shares. Except with respect to fractional shares
resulting from any adjustment in Awards pursuant to Section 5, no fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.

          (l) Legend. The Committee may require each person purchasing shares
pursuant to a Stock Option or other Award under the Plan to represent to and
agree with the Company in writing that the Participant is acquiring the shares
without a view to distribution thereof. In addition to any legend required by
the Plan, the certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on Transfer.

          All certificates for shares of Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable

--------------------------------------------------------------------------------



under the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Stock is then listed or
any national securities association system upon whose system the Stock is then
quoted, any applicable Federal or state securities law, and any applicable
corporate law, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

          (m) Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
shareholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

          (n)     Listing and Other Conditions.

                    (1) As long as the Stock is listed on a national securities
exchange or system sponsored by a national securities association, the issue of
any shares of Stock pursuant to an Option or other Award shall be conditioned
upon such shares being listed on such exchange or system. The Company shall have
no obligation to issue such shares unless and until such shares are so listed,
and the right to exercise any Option or other Award with respect to such shares
shall be suspended until such listing has been effected.

                    (2) If at any time counsel to the Company shall be of the
opinion that any sale or delivery of shares of Stock pursuant to an Option or
other Award is or may in the circumstances be unlawful or result in the
imposition of excise taxes under the statutes, rules or regulations of any
applicable jurisdiction, the Company shall have no obligation to make such sale
or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to shares of Stock or Awards, and the right to exercise
any Option or other Award shall be suspended until, in the opinion of said
counsel, such sale or delivery shall be lawful or will not result in the
imposition of excise taxes.

                    (3) Upon termination of any period of suspension under this
Section, any Award affected by such suspension which shall not then have expired
or terminated shall be reinstated as to all shares available before such
suspension and as to shares which would otherwise have become available during
the period of such suspension, but no such suspension shall extend the term of
any Option.

          (o) Governing Law. The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of New York
without giving effect to the conflict of laws principles thereof.

          (p) Effective Date. The Initial Plan was originally adopted by the
Board in its resolution adopting the Initial Plan on March 31, 2007 and was
thereafter approved by the shareholders of the Company on May 30, 2007. The
Board subsequently approved this amendment and restatement of the Initial Plan
in the form set forth herein (the “Amended and Restated Plan”) subject to, and
to be effective upon, the requisite approval of the shareholders of the Company
at Foot Locker’s 2010 annual shareholders’ meeting

--------------------------------------------------------------------------------



to be held on May 19, 2010. If the Amended and Restated Plan is not so approved
by the shareholders, all provisions of the Initial Plan shall remain effective.

          (q) Death. The Committee may in its sole discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the Transfer of an Option. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.

          (r) Interpretation. The Plan is designed and intended to comply with
Rule 16b-3 promulgated under the Exchange Act and, to the extent applicable,
with Section 162(m) of the Code, and all provisions hereof shall be construed in
a manner to so comply.

          (s) Severability of Provisions. If any provision of the Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

          (t) Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

--------------------------------------------------------------------------------



EXHIBIT A

PERFORMANCE GOALS

 

 

 

1.

Performance goals established for purposes of the grant or vesting of Awards of
Restricted Stock and/or Other Stock-Based Awards, each intended to be
“performance-based” under Section 162(m) of the Code, shall be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable) in one or more of the following performance goals (“Performance
Goals”):

 

 

 

 

(a)

the attainment of certain target levels of, or percentage increase in,
Consolidated Net Income,

 

 

 

 

(b)

the attainment of certain target levels of, or a specified increase in, return
on invested capital or return on investment;

 

 

 

 

(c)

the attainment of certain target levels of, or percentage increase in, pre-tax
profit;

 

 

 

 

(d)

the attainment of certain target levels of, or a percentage increase in,
after-tax profits of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker)’

 

 

 

 

(e)

the attainment of certain target levels of, or a specified increase in,
operational cash flow of Foot Locker (or a subsidiary, division, or other
operational unit of Foot Locker);

 

 

 

 

(f)

the achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, Foot Locker’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of Foot Locker, if any, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

 

 

 

 

(g)

the attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations of Foot Locker (or a subsidiary,
division or other operational unit of Foot Locker);

 

 

 

 

(h)

the attainment of certain target levels of, or a specified percentage increase
in, revenues, net income, or earnings before (A) interest, (B) taxes, (C)
depreciation and/or (D) amortization, of Foot Locker (or a subsidiary, division,
or other operational unit of Foot Locker);


--------------------------------------------------------------------------------




 

 

 

 

(i)

the attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax return on shareholders’ equity of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker); or

 

 

 

 

(j)

the attainment of a certain target level of, or reduction in, selling, general
and administrative expense as a percentage of revenue of Foot Locker (or any
subsidiary, division or other operational unit of Foot Locker).

 

 

 

2.

To the extent permitted under Section 162(m) of the Code, the Committee may, in
its sole discretion, also exclude, or adjust to reflect, the impact of an event
or occurrence which the Committee determines should be appropriately excluded or
adjusted, including:

 

 

 

 

(a)

restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;

 

 

 

 

(b)

an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

 

 

 

 

(c)

a change in tax law or accounting standards required by generally accepted
accounting principles.

 

 

 

3.

Performance goals may also be based upon individual Participant performance
goals, as determined by the Committee, in its sole discretion.

 

 

 

4.

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. To
the extent permitted under Section 162(m) of the Code, but only to the extent
permitted under Section 162(m) of the Code (including, without limitation,
compliance with any requirements for shareholder approval), the Committee may:

 

 

 

 

(a)

designate additional business criteria on which the performance goals may be
based; or

 

 

 

 

(b)

adjust, modify or amend the aforementioned business criteria.


--------------------------------------------------------------------------------